United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 29, 2013 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-10684 International Game Technology (Exact name of registrant as specified in its charter) Nevada 88-0173041 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6355 South Buffalo Drive, Las Vegas, Nevada 89113 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (702) 669-7777 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [X] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares outstanding of each of the registrant’s classes of common stock, as of July 30, 2013: 260.8 million shares of common stock at $.00015625 par value. TABLE OF CONTENTS GLOSSARY OF TERMS AND ABBREVIATIONS (as used in this document) 3 PART I – FINANCIAL INFORMATION Item 1. Unaudited Consolidated Interim Financial Statements 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 5 CONSOLIDATED BALANCE SHEETS 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7 SUPPLEMENTAL CASH FLOWS INFORMATION 8 NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 OVERVIEW 32 CONSOLIDATED RESULTS - A Year Over Year Comparative Analysis 33 BUSINESS SEGMENT RESULTS (See Note 15) 39 LIQUIDITY AND CAPITAL RESOURCES 43 RECENTLY ISSUED ACCOUNTING STANDARDS OR UPDATES 46 CRITICAL ACCOUNTING ESTIMATES 46 Item 3. Quantitative and Qualitative Disclosures about Market Risk 47 Item 4. Controls and Procedures 48 PART II – OTHER INFORMATION Item 1. Legal Proceedings 48 Item 1A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 56 Item 3. Defaults Upon Senior Securities 56 Item 4. Mine Safety Disclosures 56 Item 5. Other Information 56 Item 6. Exhibits 57 2 GLOSSARY OF TERMS AND ABBREVIATIONS (as used in this document) Fiscal dates—actual: Fiscal dates—as presented: June 29, 2013 June 30, 2013 July 2, 2012 June 30, 2012 September 29, 2012 September 30, 2012 Abbreviation/term Definition Anchor Anchor Gaming AOCI accumulated other comprehensive income (loss) APIC additional paid-in-capital ASP average sales price per machine unit ASR accelerated share repurchase transaction ASU Accounting Standards Update 5.5% Bonds 5.5% fixed rate notes due 2020 7.5% Bonds 7.5% fixed rate notes due 2019 bps basis points CEO chief executive officer CFO chief financial officer DAU Daily Active Users DCF discounted cash flow DoubleDown Double Down Interactive LLC EBITDA earnings before interest, taxes, depreciation, and amortization EPS earnings per share ERISA Employee Retirement Income Security Act Exchange Act Securities Exchange Act of 1934, as amended FASB Financial Accounting Standards Board GAAP generally accepted accounting principles IGT, we, our, the Company International Game Technology and its consolidated entities IGT rgs ® IGT Remote Game Server ® IP intellectual property IRS Internal Revenue Service LBG Lightning Box Games Pty LIBOR London inter-bank offered rate MAU Monthly Active Users MDA management’s discussion and analysis of financial condition and results of operations Notes 3.25% convertible notes due 2014 OSHA Occupational Safety & Health Administration pp percentage points R&D research and development SEC Securities and Exchange Commission SIP 2002 Stock Incentive Plan SG&A sales, general and administrative UK United Kingdom US United States UTBs unrecognized tax benefits VIE variable interest entity VWAP average daily volume weighted average price VLT video lottery terminal WAP wide area progressive Yield average revenue per unit per day * not meaningful (in tables) 3 PART I – FINANCIAL INFORMATION Item 1. Unaudited Consolidated Interim Financial Statements CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 5 CONSOLIDATED BALANCE SHEETS 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7 SUPPLEMENTAL CASH FLOWS INFORMATION 8 NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS 9 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 9 2. VARIABLE INTERESTS AND AFFILIATES 11 3. RECEIVABLES 12 4. CONCENTRATIONS OF CREDIT RISK 14 5. INVENTORIES 14 6. PROPERTY, PLANT AND EQUIPMENT 14 7. GOODWILL AND OTHER INTANGIBLES 14 8. FAIR VALUE MEASUREMENTS 15 9. FINANCIAL DERIVATIVES 17 CREDIT FACILITIES AND INDEBTEDNESS 19 CONTINGENCIES 20 INCOME TAXES 25 EMPLOYEE BENEFIT PLANS 26 EARNINGS PER SHARE 27 BUSINESS SEGMENTS 27 DISCONTINUED OPERATIONS 28 BUSINESS ACQUISITIONS 29 SUBSEQUENT EVENT 29 See accompanying notes 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Periods Ended June 30, Third Quarters Nine Months (In millions, except per share amounts) Revenues Gaming operations $ 247.3 $ 258.2 $ 744.3 $ 776.4 Product sales 259.2 231.6 772.9 653.4 Interactive 72.5 43.0 192.0 89.8 Total revenues 579.0 532.8 1,709.2 1,519.6 Costs and operating expenses Cost of gaming operations 95.6 102.5 282.7 303.5 Cost of product sales 119.3 107.2 363.7 305.4 Cost of interactive 26.9 20.5 75.1 42.5 Selling, general and administrative 114.4 104.9 325.0 303.8 Research and development 59.8 55.1 172.3 157.3 Depreciation and amortization 19.3 21.1 58.0 55.8 Contingent acquisition-related costs 19.2 26.0 58.6 37.8 Impairment 1.5 - 3.1 - Total costs and operating expenses 456.0 437.3 1,338.5 1,206.1 Operating income 123.0 95.5 370.7 313.5 Other income (expense) Interest income 11.5 11.0 34.0 33.9 Interest expense ) Other ) Total other income (expense) Income from continuing operations before tax 97.3 74.1 302.7 250.1 Income tax provision 31.6 27.2 93.5 90.5 Income from continuing operations 65.7 46.9 209.2 159.6 Loss from discontinued operations, net of tax - ) - ) Net income $ 65.7 $ 46.6 $ 209.2 $ 157.8 Other comprehensive income (loss) Foreign currency translation adjustment ) ) ) 7.2 Unrealized gain (loss), net of tax 4.4 0.2 4.4 ) Comprehensive income $ 60.0 $ 34.6 $ 198.4 $ 164.9 Basic earnings (loss) per share Continuing operations $ 0.25 $ 0.16 $ 0.79 $ 0.54 Discontinued operations - - - ) Net income $ 0.25 $ 0.16 $ 0.79 $ 0.53 Diluted earnings (loss) per share Continuing operations $ 0.25 $ 0.16 $ 0.79 $ 0.54 Discontinued operations - - - ) Net income $ 0.25 $ 0.16 $ 0.79 $ 0.53 Cash dividends declared per share $ Weighted average shares outstanding Basic 260.6 292.7 263.4 295.6 Diluted 263.2 294.3 265.6 297.2 See accompanying notes 5 CONSOLIDATED BALANCE SHEETS June 30, September 30, (In millions, except par value) Assets Current assets Cash and equivalents $ 229.3 $ 206.3 Restricted cash and investment securities 71.0 79.7 Restricted cash and investment securities of VIEs 1.8 2.2 Jackpot annuity investments 44.4 46.9 Jackpot annuity investments of VIEs 13.0 13.3 Accounts receivable, net 334.6 346.6 Current maturities of contracts and notes receivable, net 225.5 218.2 Inventories 95.4 92.9 Deferred income taxes 122.2 96.7 Other assets and deferred costs 132.1 160.5 Total current assets 1,269.3 1,263.3 Property, plant and equipment, net 499.2 555.7 Jackpot annuity investments 236.0 252.3 Jackpot annuity investments of VIEs 36.7 43.4 Contracts and notes receivable, net 123.5 139.3 Goodwill 1,464.8 1,469.7 Other intangible assets, net 145.8 193.4 Deferred income taxes 122.8 106.5 Other assets and deferred costs 216.3 261.5 Total Assets $ 4,114.4 $ 4,285.1 Liabilities and Shareholders' Equity Liabilities Current liabilities Short-term debt $ 817.3 $ - Accounts payable 98.7 87.5 Jackpot liabilities, current portion 139.3 152.4 Accrued employee benefits 31.6 43.7 Accrued income taxes 11.4 8.1 Dividends payable 23.5 16.0 Other accrued liabilities 343.6 322.6 Total current liabilities 1,465.4 630.3 Long-term debt 867.9 1,846.4 Jackpot liabilities 296.5 328.6 Other liabilities 197.1 282.0 Total Liabilities 2,826.9 3,087.3 Commitments and Contingencies Shareholders' Equity Common stock: $.00015625 par value; 1,280.0 shares authorized; 270.4 and 343.5 issued; 260.6 and 266.1 outstanding - 0.1 Additional paid-in capital 1,409.0 1,585.1 Treasury stock at cost: 9.8 and 77.4 shares ) ) Retained earnings 50.1 941.0 Accumulated other comprehensive income ) 4.5 Total Equity 1,287.5 1,197.8 Total Liabilities and Shareholders' Equity $ 4,114.4 $ 4,285.1 See accompanying notes 6 CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended June 30, (In millions) Operating Net income $ 209.2 $ 157.8 Adjustments: Depreciation and amortization 175.6 179.3 Acquisition-related contingent earn-out costs 28.0 11.1 Discounts and deferred issuance costs 33.7 30.6 Share-based compensation 28.7 25.4 Impairment 3.1 1.5 Excess tax benefits from employee stock plans ) ) Other non-cash items 9.1 6.9 Changes in operating assets and liabilities, excluding acquisitions: Receivables ) ) Inventories 3.7 ) Accounts payable and accrued liabilities ) 14.5 Jackpot liabilities ) ) Income taxes, net of employee stock plans ) ) Other assets and deferred costs 7.2 ) Net operating cash flows 335.2 327.0 Investing Capital expenditures ) ) Proceeds from assets sold 15.3 20.4 Jackpot annuity investments, net 39.3 36.7 Changes in restricted cash 8.8 6.7 Loans receivable cash advanced - ) Loans receivable payments received 22.6 22.3 Proceeds from unconsolidated affiliates - 9.2 Business acquisitions, net of cash acquired - ) Net investing cash flows ) ) Financing Debt proceeds 160.0 280.0 Debt repayments ) - Debt issuance costs ) - Employee stock plan proceeds 12.3 12.7 Excess tax benefits from employee stock plans 1.4 2.4 Share repurchases ) ) Noncontrolling interest acquired - ) Dividends paid ) ) Acquisition-related contingent consideration ) - Net financing cash flows ) ) Foreign exchange rates effect on cash and equivalents ) 0.5 Net change in cash and equivalents 23.0 ) Beginning cash and equivalents 206.3 460.0 Ending cash and equivalents $ 229.3 $ 241.3 See accompanying notes 7 SUPPLEMENTAL CASH FLOWS INFORMATION Nine Months Ended June 30, (In millions) Jackpot funding Change in jackpot liabilities $ ) $ ) Jackpot annuity purchases ) ) Jackpot annuity proceeds 43.1 44.9 Net change in jackpot annuity investments 39.3 36.7 Net jackpot funding $ ) $ ) Capital expenditures Property, plant and equipment $ ) $ ) Gaming operations equipment ) ) Intellectual property ) ) Total $ ) $ ) Payments Interest $ 57.7 $ 59.2 Income taxes 116.6 93.3 Acquisition-related retention bonuses 29.7 - Acquisition-related contingent earn out consideration Operating cash flows 17.2 - Financing cash flows 27.9 - $ 45.1 $ - Non-cash investing and financing items: Accrued capital asset additions $ ) $ 0.7 Interest accretion for jackpot annuity investments 13.5 15.0 Business acquisitions/purchase price adjustments Fair value of assets $ - $ 350.5 Fair value of liabilities - 116.6 Payments for acquisition-related contingent earn-out consideration Amounts accrued as of the acquisition date are reflected in financing cash flows. Payments for amounts accrued subsequent to the acquisition date, in excess of amounts accrued as part of the purchase price allocation, are reflected in operating cash flows within changes in accounts payable and accrued liabilities. Depreciation and amortization Amounts reflected in operating cash flows are comprised of operating expenses shown separately on the income statements, plus those amounts included within cost of product sales, cost of gaming operations, cost of interactive, and discontinued operations. See accompanying notes 8 NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation and Consolidation Our fiscal year is reported on a 52/53-week period ending on the Saturday nearest to September 30. Similarly, our quarters end on the Saturday nearest to the last day of the quarter end month. For simplicity, fiscal periods in this report are presented using the calendar month end as outlined in the table below. Period End Actual Presented as Current quarter June 29, 2013 June 30, 2013 Prior year quarter June 30, 2012 June 30, 2012 Prior year end September 29, 2012 September 30, 2012 Our consolidated interim financial statements include the accounts of International Game Technology, including all majority-owned or controlled subsidiaries and VIEs for which we are the primary beneficiary. All inter-company accounts and transactions have been eliminated. Our consolidated interim financial statements for the current quarter ended June 30, 2013 were prepared without audit on a basis consistent with the comparative quarter ended June 30, 2012, and as appropriate, with the audited financial statements for the year ended September 30, 2012. Certain information and footnote disclosures have been condensed or omitted in conformity with SEC and US GAAP guidance for interim reviews. Our consolidated interim financial statements include all adjustments of a normal recurring nature necessary to fairly state our consolidated results of operations, financial position, and cash flows for all periods presented. Interim period results are not necessarily indicative of full year results. This Quarterly Report on Form 10-Q should be read in conjunction with our Annual Report on Form 10-K for the year ended September 30, 2012. Unless otherwise indicated in this report: ● references to years relate to our fiscal years ending September 30 ● dollar amounts in tables are presented in millions, except per share amounts and par value ● current refers to the quarter ended June 30, 2013 ● italicized text with an attached superscript trademark or copyright notation indicates trademarks of IGT or its licensors, and additional IGT trademark information is available on our website at www.IGT.com Use of Estimates Our consolidated interim financial statements are prepared in conformity with US GAAP. Accordingly, we are required to make estimates, judgments and assumptions that we believe are reasonable based on our historical experience, contract terms, observance of known trends in our company and the industry as a whole, and information available from other outside sources. Our estimates affect reported amounts for assets, liabilities, revenues, expenses, and related disclosures. Actual results may differ from initial estimates. Treasury Stock Retirement In December 2012, we retired 75.0 million treasury shares, which decreased treasury stock by $1,252.2 million, APIC by $215.1 million and retained earnings by $1,037.1 million. 9 Accumulated Other Comprehensive Income (Loss) Foreign Currency Translation Unrealized Gain on Interest Rate Lock Total Third Quarter Ended June 30, 2013 AOCI beginning balance $ ) $ - $ ) Other comprehensive income before reclassifications: Amount before tax ) 6.9 ) Income tax at 37% - ) ) Amount net of tax ) 4.4 ) Reclassifications to earnings - - - Net other comprehensive income ) 4.4 ) AOCI ending balance $ ) $ 4.4 $ ) Nine Months Ended June 30, 2013 AOCI beginning balance $ 4.5 $ - $ 4.5 Other comprehensive income before reclassifications: Amount before tax ) 6.9 ) Income tax at 37% - ) ) Amount net of tax ) 4.4 ) Reclassifications to earnings - - - Net other comprehensive income ) 4.4 ) AOCI ending balance $ ) $ 4.4 $ ) Related Party Transaction On June 27, 2013, IGT entered into a settlement agreement with the members of the Ader Group (as defined below) in connection with the proxy contest relating to IGT’s 2013 annual meeting of stockholders. Pursuant to the settlement agreement, the members of the Ader Group have agreed to observe certain standstill provisions for the four-year period beginning on the date of the settlement agreement. In addition, the Ader Group and IGT have agreed to a mutual release of claims in connection with, relating to or resulting from the proxy contest. They have also entered into mutual non-disparagement agreements. Furthermore, IGT agreed to reimburse the Ader Group for its documented out-of-pocket costs, fees, and expenses incurred in connection with the proxy contest, up to a maximum of $2.5 million, which was accrued for at June 30, 2013. Daniel B. Silvers, is a member of both the IGT Board of Directors and of the Ader Group which is collectively comprised of Ader Investment Management LP, Ader Long/Short Fund LP, Doha Partners I LP, Ader Fund Management LLC, Ader Investment Management LLC, Jason N. Ader, Raymond J. Brooks, Jr., Charles N. Mathewson, Daniel B. Silvers, Laura T. Conover-Ferchak, Andrew P. Nelson, and Richard H. Pickup. Impairment Impairment charges included $1.5 million related to our UK building held for sale for the third quarter and $1.6 million related to our Alabama notes receivable for the nine months ended June 30, 2013. See Note 19 of our Annual Report on Form 10-K for the year ended September 30, 2012 for additional information about our Alabama notes. 10 Recently Adopted Accounting Standards or Updates Qualitative Impairment Assessment for Goodwill and Other Indefinite-Lived Intangibles At the beginning of 2013, we adopted an ASU issued in September 2011 to simplify the annual goodwill impairment test by allowing an entity to first assess qualitative factors, considering the totality of events and circumstances, to determine that there is a greater than 50% likelihood that the carrying amount of a reporting unit is less than its fair value. If so, then the two-step impairment test is not required. We also adopted an ASU issued in July 2012 to simplify the impairment testing for other indefinite-lived intangibles in a similar fashion. The adoption of these ASUs did not have a material impact on our financial statements. Amounts Reclassified Out of Accumulated Other Comprehensive Income (AOCI) In our 2013 second quarter, we adopted an ASU issued in February 2013 requiring disclosure about the reclassifications out of AOCI. For significant reclassifications out of AOCI to earnings in their entirety in the same reporting period, disclosure is required about the effect of the reclassifications on the respective line items on the income statement. This ASU was effective prospectively beginning with our second quarter ended March 31, 2013 and did not have a material impact on our financial statements. Recently Issued Accounting Standards or Updates—Not Yet Adopted Cumulative Translation Adjustment upon Derecognition of Certain Subsidiaries In March 2013, the FASB issued an ASU requiring the release of cumulative translation adjustment into net income when an entity either sells a part or all of its investment in a foreign entity or no longer holds a controlling financial interest in a foreign subsidiary. This ASU will be effective prospectively for our 2015 first quarter and is not expected to have a material impact on our financial statements. Obligations Resulting from Joint and Several Liability Arrangements In February 2013, the FASB issued an ASU to require new disclosures for an entity that is jointly and severally liable to measure the obligation as the sum of the amount the entity has agreed with co-obligors to pay and any additional amount it expects to pay on behalf of a co-obligor. This ASU will be effective for our 2015 first quarter and is not expected to have a material impact on our financial statements. Offsetting Assets and Liabilities In December 2011, the FASB issued an ASU to require new disclosures associated with offsetting financial instruments and derivative instruments on the balance sheet that will enable users to evaluate the effect on an entity’s financial position. In January 2013, the FASB issued an ASU to clarify the scope of disclosures about offsetting assets and liabilities. The scope of the new disclosures was narrowed to include derivatives, repurchase agreements and securities borrowing and lending that are offset or subject to an enforceable master netting arrangement or similar agreement. Both ASUs will be effective for our 2014 first quarter and are not expected to have a material impact on our financial statements. 2. VARIABLE INTERESTS AND AFFILIATES Variable Interest Entities New Jersey Trusts New Jersey regulation requires that annuitized WAP jackpot payments to winners be administered through an individual trust set up for each WAP system. These trusts are VIEs and IGT is the primary consolidating beneficiary, because these VIE trusts are designed for the sole purpose of administering jackpot payments for IGT WAP winners and IGT guarantees all liabilities of the trusts. The assets of these consolidated VIEs can only be used to settle trust obligations and have been segregated on our balance sheet. 11 The consolidation of these VIEs primarily increases jackpot liabilities and related assets, as well as interest income and equivalent offsetting interest expense. Consolidated VIE trust assets and equivalent liabilities totaled $51.5 million at June 30, 2013 and $58.9 million at September 30, 2012. Latin America Distributor In March 2012, we contracted with a third party distributor in Latin America to sell IGT products. The distributor is a VIE as it is unable to finance its activities without additional support from IGT; however, the distributor was not consolidated because IGT does not have contractual or implied control. Under the agreement, our maximum exposure at June 30, 2013 consisted of $0.5 million in note financing provided for operating costs and contract financing under a revolving line of credit of $13.0 million for IGT product purchases. Revenues recognized related to this distributor totaled $0.9 million for the 2013 third quarter and $8.6 million for the nine months ended June 30, 2013. Contracts and notes receivable due from this distributor totaled $12.0 million at June 30, 2013 ($7.9 million current and $4.1 million non-current). 3. RECEIVABLES Accounts Receivable Allowances for Credit Losses June 30, September 30, Total $ 21.5 $ 19.1 Customer Financing (Contracts and Notes) June 30, 2013 September 30, 2012 Recorded Investment (principal and interest due, net of deferred interest and fees) Individually evaluated for impairment $ 77.7 $ 123.2 Collectively evaluated for impairment 307.1 Total $ 425.1 $ 430.3 Allowances for Credit Losses Individually evaluated for impairment $ 61.4 $ 59.9 Collectively evaluated for impairment 14.7 12.9 Total $ 76.1 $ 72.8 Reconciliation of Allowances for Credit Losses Periods Ended June 30, Third Quarters Nine Months Beginning balance $ 80.6 $ 70.5 $ 72.8 $ 71.4 Charge-offs - Recoveries - Provisions (1) ) ) 3.3 ) Ending balance $ 76.1 $ 70.0 $ 76.1 $ 70.0 Current $ 61.4 $ 48.1 $ 61.4 $ 48.1 Non-current $ 14.7 $ 21.9 $ 14.7 $ 21.9 Included $1.6 million additional Alabama note impairment recorded during the quarter ended March 31, 2013 related to the associated property collateral. The remaining net carrying amount of the note totaled $14.9 million at June 30, 2013. 12 Age Analysis of Recorded Investment June 30, 2013 September 30, 2012 Contracts Notes Total Contracts Notes Total Past Due: 1-29 days $ 8.8 $ 1.4 $ 10.2 $ 6.6 $ - $ 6.6 30-59 days 6.0 1.5 7.5 6.0 1.4 7.4 60-89 days 4.8 1.4 6.2 1.4 1.4 2.8 Over 90 days 15.9 50.7 66.6 6.3 40.0 46.3 Total past due $ 35.5 $ 55.0 $ 90.5 $ 20.3 $ 42.8 $ 63.1 Total current 289.8 44.8 334.6 288.1 79.1 367.2 Grand total $ 325.3 $ 99.8 $ 425.1 $ 308.4 $ 121.9 $ 430.3 Over 90 days and accruing interest $ - $ 1.2 $ 1.2 $ 1.4 $ 0.3 $ 1.7 Nonaccrual status ( not accruing interest ) 19.8 76.8 96.6 13.8 75.0 88.8 includes impaired Alabama note of $21.5 at June 30, 2013 and $35.0 at September 30, 2012 Recorded Investment by Credit Quality Indicator Using Credit Profile by Internally Assigned Risk Grade June 30, 2013 September 30, 2012 Contracts Notes Total Contracts Notes Total Low $ 84.5 $ - $ 84.5 $ 87.8 $ - $ 87.8 Medium 82.0 0.1 82.1 68.3 0.2 68.5 High 158.8 99.7 258.5 152.3 121.7 274.0 Total recorded investment $ 325.3 $ 99.8 $ 425.1 $ 308.4 $ 121.9 $ 430.3 includes $75.0 of impaired Alabama note receivable Impaired loans June 30, 2013 September 30, 2012 Contracts Notes Total Contracts Notes Total Recorded investment $ 2.7 $ 75.0 $ 77.7 $ 2.5 $ 75.0 $ 77.5 Unpaid principal face 2.7 75.0 77.7 2.5 75.0 77.5 Related allowance 1.3 60.1 61.4 1.4 58.5 59.9 Average recorded investment 2.6 75.0 77.6 3.9 79.5 83.4 Interest income recognized on impaired contracts totaled $0.5 million (accrual basis) for the nine months ended June 30, 2013 and no interest income was recognized on impaired loans during the comparable prior year period. 13 4. CONCENTRATIONS OF CREDIT RISK Receivables By Legal Gaming Region At June 30, 2013 Nevada 9 % Canada 7 Illinois 6 California 5 Other (less than 4% individually) 25 North America 52 % Argentina 18 % Europe 9 Australia 5 Mexico 6 Other (less than 4% individually) 10 International 48 % 5 .
